     Case 2:20-cv-00101-TLN-JDP Document 27 Filed 01/28/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DONALD JOSHUA SMITH,                           Case No. 2:20-cv-00101-TLN-JDP (PC)
11                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     THAT PLAINTIFF’S EIGHTH
12           v.                                      AMENDMENT MEDICAL DELIBERATE
                                                     INDIFFERENCE CLAIMS AGAINST
13    DHARMYIR SINGH, et al.,                        DEFENDANT DHARMYIR SINGH
                                                     PROCEED AND ALL OTHER CLAIMS BE
14                       Defendants.                 DISMISSED
15                                                   FOURTEEN DAY DEADLINE TO FILE
                                                     OBJECTIONS
16
                                                     ECF No. 26
17

18

19          Donald Joshua Smith (“plaintiff”) is a state prisoner proceeding without counsel in this
20   civil rights action brought under 42 U.S.C. § 1983. Plaintiff’s first two complaints were
21   dismissed with leave to amend. ECF Nos. 11 & 20. He has now filed a second amended
22   complaint which alleges that defendants Singh, Akintola, and Elder exhibited deliberate
23   indifference toward his serious medical needs. ECF No. 26. I find, for the reasons stated below,
24   that plaintiff has stated a cognizable Eighth Amendment deliberate indifference claim against
25   defendant Singh for failure to treat musculoskeletal injuries to his arm and back. Id. at 3-4. His
26   other claims should be dismissed, however.
27

28
                                                       1
     Case 2:20-cv-00101-TLN-JDP Document 27 Filed 01/28/21 Page 2 of 4


 1                                  Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          Plaintiff alleges that, in November 2018, he suffered injuries to his arm and back while

26   working in kitchen scullery. ECF No. 26 at 3. He claims that defendant Singh, a prison
27   physician, failed to treat these injuries adequately because he would not authorize plaintiff’s

28   release from work duty and allow him time to heal. Id. Plaintiff alleges that, as a result of
                                                          2
     Case 2:20-cv-00101-TLN-JDP Document 27 Filed 01/28/21 Page 3 of 4


 1   continuing to work with his injuries, he suffered increased tissue and muscular damage. Id. at 4.

 2   These allegations, taken as true, state a cognizable Eighth Amendment deliberate indifference

 3   medical needs claim against Singh. This claim may proceed past screening.

 4          Next, plaintiff alleges that, in March of 2019, he submitted a sick-call request and was

 5   attended by defendant Akintola, a physician’s assistant. Id. at 5. Plaintiff claims that he was

 6   suffering from unspecified issues with his heart, lungs, liver, and abdomen. Id. He believes that

 7   some of these symptoms were related to possibly contracting Legionnaire’s disease. Id. at 5, 7.

 8   Akintola allegedly ignored plaintiff’s symptoms and refused to order medical tests. Id. at 5-6.

 9   Plaintiff claims that his symptoms worsened as a result. Id. at 6. These allegations state a

10   cognizable medical deliberate indifference claim against defendant Akintola, but they are not

11   sufficiently related to the allegations against defendant Singh to proceed in the same action.

12   Whether Singh failed to treat plaintiff’s arm and back injuries has no factual relation to whether

13   Akintola failed to treat plaintiff for Legionnaire’s disease. A court may add or drop parties on

14   just terms. Fed. R. Civ. P. 21. I therefore recommend that plaintiff’s claims against Akintola be

15   dismissed without prejudice so that he may, if he chooses, pursue them in a separate action.

16          Finally, plaintiff alleges that defendant Eldridge, the warden of the institution, should be

17   liable for his medical issues because she “is responsible for all staff and all inmate safety

18   condition[s] and health throughout the prison.” ECF No. 26 at 9. A supervisory defendant is

19   liable under § 1983 only if the supervisor: (1) personally participated in the deprivation of

20   constitutional rights or directed the violations or (2) knew of the violations and failed to act to
21   prevent them. Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Taylor v. List, 880 F.2d 1040,

22   1045 (9th Cir. 1989). Plaintiff’s general assertion that Eldridge was responsible for inmate health

23   and safety does not meet either of the foregoing prongs and he has failed to state a cognizable

24   claim against her.

25          I find that granting plaintiff further leave to amend is unwarranted. This is his third

26   complaint and this action has been at the screening stage for more than one year.
27

28
                                                         3
     Case 2:20-cv-00101-TLN-JDP Document 27 Filed 01/28/21 Page 4 of 4


 1            Accordingly, it is recommended that

 2            1. Plaintiff be allowed to proceed with his Eighth Amendment claims for deliberate

 3   indifference against defendant Singh for failure to treat musculoskeletal injuries to his arm and

 4   back.

 5            2. All other claims and defendants in the complaint be dismissed without prejudice for the

 6   reasons stated above.

 7            3. If these recommendations are adopted, the matter be referred back to me so that service

 8   may be initiated for defendant Singh.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

14   within the specified time may waive the right to appeal the District Court’s order. Turner v.

15   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18
     Dated:      January 27, 2021
19                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        4
